Citation Nr: 1404403	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg or right knee disorder.

2.  Entitlement to service connection for acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970, with subsequent periods of service in the U.S. Army Reserves until January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

There is a paper claims file as well as a paperless claims file in Virtual VA.  The Veteran testified before the undersigned at a hearing at the RO (Travel Board hearing) in April 2013.  A hearing transcript is associated with the Virtual VA file.  

The Veteran also initially appealed from the denial of service connection for vertigo (which was reopened by the RO), a left knee condition, and headaches, all claimed as due to a snake bite during service.  Nevertheless, the Veteran did not perfect an appeal to the Board from these issues after the issuance of a statement of the case.  Rather, the Veteran limited his appeal to the issues of service connection for a psychiatric disorder and a right leg or knee disorder in his VA Form 9.  There is no other communication that may be construed as an appeal from the other issues.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  

Although the RO adjudicated the second issue in this case as entitlement to service connection for depression, the medical evidence includes various diagnoses and symptoms, including PTSD, depression, and anxiety.  The scope of a mental health claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, this issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to depression.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed disorders are due to an incident where he struggled with a snake and sustained a snake bite during active service on October 1, 1987.  This incident is documented in his service records, and statements and treatment records in 1987 and 1988 indicate that he was bitten in the left forearm.  

Preliminarily, service personnel records indicate that the snake bite incident occurred while the Veteran was on active duty for training (ACDUTRA) in Ecuador from September to October 1987.  Although the service department determined that the snake bite incident was not in line of duty, VA previously found in a March 1991 administrative decision that the incident was deemed to be in line of duty for VA purposes.  As such, service connection may be granted for any current disability that is found to have been incurred or aggravated as a result of the snake bite incident in line of duty while on ACDUTRA.  See 38 C.F.R. §§ 3.6, 3.303 (2013).

As discussed below, there is an indication of relevant outstanding records that may help substantiate the Veteran's claims.  VA's duty to assist includes assisting the claimant in the procurement of relevant records that are adequately identified.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Further, the current VA examinations and opinions are inadequate, as they do not reflect consideration of the Veteran's lay statements concerning the timing of his symptoms or outstanding relevant evidence, and the nature of the current claimed disorders is unclear.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that a claimant is competent to report the nature of injury and observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible). 

With respect to the claim for acquired psychiatric disorder, the Veteran has reported having depression and other symptoms, including anxiety or nervousness, continuously since the snake bite incident in October 1987.  He believes these symptoms are due to emotional trauma at that time, including fearing for his life due to the intense struggle with the snake and being bitten by the snake.  

A few days after the snake bite incident on ACDUTRA, an October 1987 VA treatment record reflects that the Veteran "stayed very nervous" after the snake bite episode.  Nearly two years later, in an August 1989 periodic service examination, he reported nervous trouble or anxiety related to the snake bite incident.  

The Veteran received regular mental health treatment from private provider Dr. Cardona from August 1995 to at least February 2010.  These records have not been obtained, although Dr. Cardona summarized the Veteran's symptoms and treatment in 1997 and 1998.  In letters dated in July and August 1997, Dr. Cardona diagnosed the Veteran with PTSD and major depressive disorder, respectively, as a result of fearing for the health of his wife and daughter due to a 1995 motor vehicle accident involving all three of them.  In a May 1998 partial consult report, however, Dr. Cardona indicated that the Veteran had several emotional incidents or arguments at work starting in September 1993, prior to the 1995 automobile accident.  

Dr. Cardona indicated that the Veteran was suspended from his employment with the U.S. Postal Service in June 1997 after an incident with a coworker.  He was medically retired from the Reserves in September 1998 based, in part, on the 1997 letters from Dr. Cardona.  Additionally, an October 1998 letter indicates that he was awarded disability benefits from the Social Security Administration (SSA).  

The Veteran was afforded a VA psychiatric examination in July 2008.  This examiner incorrectly stated that there was no evidence of a snake bite or treatment in the service records.  She noted that there was no current psychiatric treatment, but the Veteran's primary care physician had prescribed psychiatric medications since March 2008.  The Veteran reported symptoms including sadness, sleep difficulties, and nervousness or anxiety without a specific provocation occurring every day "since 20 years ago."  He also reported being unemployed since 1998 due to depression.  The VA examiner diagnosed alcohol dependence and antisocial personality disorder, but she did not offer an etiology opinion for these conditions. 

After this VA examination, during an August 2008 VA psychiatric consult, the Veteran reported being hospitalized in day programs, with the last one over 5 years ago.  He stated that he first saw a psychiatrist in 1987 related to a "surprise battle with a snake" in service, and that he was prescribed medications at that time.  He also reported being prescribed Xanax in 1997 by a non-VA psychiatrist.  In a September 2008 VA social work session, the Veteran reported being diagnosed with depression since service.  A May 2009 VA record reflects a diagnosis of major depressive disorder, recurrent, and the Veteran denied any current alcohol abuse.  The Veteran also testified to continuing treatment at the April 2013 Board hearing.

In light of the above, the case must be remanded to obtain outstanding mental health treatment records, as well as any records and determinations pertaining to the Veteran's SSA or OPM disability benefits.  A new VA examination and opinion is also necessary, which should reflect consideration of the Veteran's reports of persistent symptoms since service, the evidence of symptoms prior to the 1995 motor vehicle accident, and any psychiatric disorders shown by the evidence.  

The Board notes that the Veteran claims that his current psychiatric disorder is related to emotional trauma sustained as a result of the October 1987 snake bite incident and struggle with the snake.  Further, previous records showed a diagnosis of PTSD.  As such, the Veteran should be provided notice as to the special requirements to substantiate a claim for PTSD.  See 38 C.F.R. § 3.159. 

Concerning a right knee or leg disorder, the Veteran reports having difficulties with since the October 1987 snake bite incident.  In a July 2008 statement, he reported problems walking, including feeling unbalanced especially when using stairs.  

Lay statements and treatment records from 1987 and 1988 reflect complaints of pain and a paralyzed sensation in his legs after being bitten, with general references to low back or inguinal pain and a limp, but no specific references to the knee.  

In connection with his prior claim for a low back disorder, the Veteran testified at a February 1991 formal RO hearing that he had right leg symptoms.  His wife also testified that the Veteran had problems walking after the 1987 snake bite incident, in that he was limping and his legs would give way, and his knees hurt.

Medical records in February 1991 and November 1993 continued to note pain in the legs, including while walking, and leg cramps, although there was again no specific reference to the right knee.  In a July 1994 periodic service examination, the Veteran reported that he was in good health, and he denied any physical symptoms.  

Dr. Cardona indicated in his 1997 letters that the Veteran did not sustain significant injuries in the August 1995 motor vehicle accident.  Nevertheless, a partial report of a May 1998 psychiatric consult from Dr. Cardona indicates that the Veteran sustained trauma to the legs (as well as the head and back) during the accident.

The Veteran was afforded VA neurological and joints examinations in July 2008 in connection.  He again reported difficulty walking and pain in the right leg and knee since the October 1987 incident when he struggled with the snake and was bitten.  The neurological examiner did not offer a diagnosis or opinion for the right leg.  

The joints examiner diagnosed right patellofemoral syndrome and right knee degenerative joint disease, based on physical examination, a January 2003 MRI, and a July 2008 X-ray of the right knee.  The examiner opined that the current right knee disability was not related to the snake bite or otherwise related to service.  She explained that the current condition was degenerative and most related to the natural aging process, wear and tear of the joint, and was probably related to the motor vehicle accident in 1995.  The examiner noted that the Veteran received physical therapy for the low back after returning from Ecuador, but there was no documented trauma to the right knee while fighting with the snake.  She also stated that a 2002 primary care note reflected right knee trauma during a motor vehicle accident.  

The 2002 and 2003 records referenced by the examiner are not in the claims file.  It is also unclear if the examiner considered the Veteran's reports of continuous pain since 1987, including the testimony by his wife concerning knee pain in 1991.  As such, this issue must be remanded to obtain these outstanding records, as well as any records concerning the Veteran's 1995 motor vehicle accident, and obtain a new VA examination with consideration of all pertinent lay and medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to establish service connection for PTSD.  

2.  Request the Veteran to identify and complete the necessarily release for VA to obtain any outstanding post-service treatment for his claimed right knee/leg disorder and acquired psychiatric disorder, to include any mental health records from Dr. Noriega-Sanchez in August 1995; mental health records from Dr. Cardona from August 1995 to February 2010; any other treatment relating to physical injuries sustained during the 1995 motor vehicle accident; any inpatient mental health treatment; and any records from the Office of Personnel Management (OPM) concerning his medical disability retirement in 1998.

3.  After receiving any necessary releases, request copies of all identified non-VA records.  Also, request copies of any VA mental health or other treatment records dated from December 1988 through January 2008, and from January 2010 forward, to include the 2003 right knee X-ray and any records in 2002 concerning the right knee.  

4.  Request copies of all records and determinations relating to the Veteran's disability benefits from the SSA.

5.  For all of the above-described records, all requests and responses should be documented in the Veteran's file.  Requests for Federal records must continue until a determination is made that the records are unavailable or any further requests would be futile, and reasonable requests must be made for non-Federal records.  The Veteran should be notified if any records are unavailable, and allowed an opportunity to provide them.  

6.  After completing the above to the extent possible, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current acquired psychiatric disorder, and any current right leg or knee disorder.  Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to each examiner for review.  Review of the claims file should be noted in the examiner's report.  All appropriate tests and studies should be conducted.  The examiner should respond to the following, as appropriate: 

(a)  Identify any currently diagnosed acquired psychiatric disorder, including but not limited to depressive disorder.  In particular, does the Veteran currently have PTSD?  If so, identify the specific stressor or stressors to support such diagnosis.

(b)  For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disability began in active service, was aggravated during service, or is otherwise the result of service?  In particular, is any current disorder related to the October 1987 snake bite incident during ACDUTRA, including the snake bite itself or emotional trauma sustained during the struggle with the snake and subsequent symptoms?

(c)  Identify any current disability manifested by pain, giving way, or loss of balance in the right leg or knee, including but not limited to degenerative joint disease.  

(d)  For each currently diagnosed right leg or knee disability, is it at least as likely as not (probability of 50 percent or more) that such disability began in active service, was aggravated during service, or is otherwise the result of service?  In particular, is any current disorder related to the October 1987 snake bite incident during ACDUTRA, including the snake bite itself or physical trauma sustained during the struggle with the snake and subsequent pain?

For each opinion offered, the examiner(s) should provide an explanation that takes into account all lay and medical evidence, including the Veteran's reports along with any documented treatment or complaints.  The examiner must provide a reason if he or she rejects the Veteran's reports, and the Veteran's statements cannot be rejected due solely to a lack of medical documentation.

If the examiner(s) cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

7.  Before returning the case to the Board, ensure that all Spanish documents in the claims file, including in the service record envelopes, have been translated to English.

8.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

